Title: From John Quincy Adams to William Smith Shaw, 19 March 1804
From: Adams, John Quincy
To: Shaw, William Smith



Washington 19. March 1804.

Congress have agreed to adjourn this day week—I propose to leave this place a few days afterwards—Shall stop a few days at New–York; and hope within a month to see you in Boston.
We are in the midst of a discussion on a bill to remove the temporary seat of Government to Baltimore—The History of this is not a little curious; but I must reserve an account of it, for a future occasion—While I write the yeas and nays are taken on this bill’s passing to the third reading. yeas 9. nays 19.
I will thank you to send or deliver the enclosed letter. My children are unwell with colds, and I have been so myself for several days but am now much better.
Your’s truly.
J. Q. Adams.